DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive. The applicant has argued that the Zhuang reference does not teach the last 2 limitations of claim 1: “combining the one or more audio input indicators and the one or more clinical assessment indicators using a prediction model chosen by a clinician” and “determining the PTSD diagnosis likelihood in the patient based on the audio input data and the clinical assessment data”.
Regarding the combining step, applicant specifically argues on page 11: “As disclosed in Zhuang, step 510 is merely looking for “relationships” between the low-cost data and the high-cost data. There is no disclosure that the step 510 combines the two data sources in anyway”. 
The examiner disagrees. In figure 5, the low-cost data 504 (audio data) and the high cost data 508 (EEG data which reads on “clinical assessment data”) are the inputs for forming the projection matrix in step 510. Zhuang discloses “[0065] At block 510, a projection matrix is learned to project the first feature representation to a latent space related to the first and second views”. The examiner believes using the audio and EEG data to form a projection matrix reads on “combining”.  
Regarding the determining step, applicant specifically argues on page 12: “However, FIG. 6 (reproduced below) explicitly states that the detection of the “subject’s psychological states” is based only on the low-cost data. Indeed the entirety of process 600 only implicates the “low cost” data, which the Office Action alleges as disclosing the recited “audio input data,” and does not implicate the “high-cost” data, which the Office Action alleges discloses the recited “clinical assessment data.” Since FIG. 6 does not require the “high-cost” data, it necessarily follows that FIG. 6 cannot disclose “determining the PTSD diagnosis likelihood in the patient based on the audio input data and the clinical assessment data”. 
The examiner disagrees. Zhuang discloses “[0066] FIG. 6 shows an illustrative method 600 which may correspond to processing performed within the detection system 300 of FIG. 3. As input, the method 600 uses the projection matrix and the detection model learned/trained in method 500 of FIG. 5”. It is clear the projection matrix is an input for the process in figure 6. As stated above in [0065] and evident in figure 5, the high cost data 508 (EEG data which reads on “clinical assessment data”) is an input for the projection matrix. Thus, the high-cost is in fact used in the PTSD determination in figure 6. Each and every limitation is taught by Zhuang including the combining and determining steps.
NOTE: The examiner is making the new rejection non-final because of the new 101 rejection being made. None of the arguments were found to be persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The steps can be performed manually by a clinician.

Step 1
The claim(s) recite(s) a method, system, and computer readable storage medium for determining a PTSD likelihood in a patient. 

Step 2A, Prong One
Regarding claims 1, 11, and 21, the limitations of “determining one or more audio input indicators based on the audio input data, wherein each audio input indicator of the one or more audio input indicators represents a likelihood of a positive PTSD diagnosis based on the audio input data”, “determining one or more clinical assessment indicators based on the clinical assessment data, wherein each clinical assessment indicator of the one or more clinical assessment indicators represents a likelihood of a positive PTSD diagnosis based on the clinical assessment data”, “combining the one or more audio input indicators and the one or more clinical assessment indicators using a prediction model chosen by a clinician” and “determining the PTSD diagnosis likelihood in the patient based on the audio input data and the clinical assessment data” are processes, as drafted, covers performance of the limitations that can be performed by a human using a pen and paper under the broadest reasonable interpretation standard. If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III).

Step 2A, Prong Two
This judicial exception is not integrated into a practical application. In particular, the claim recites two additional elements of “receiving audio input data from a patient” and “receiving clinical assessment data from the patient”. The sensors are recited a high-level of generality (i.e., any electrode or sensor able to detect cardiac electrical activity and a microphone or any sensor able to detect audio) and they amount to no more than mere pre-solution activity of data gathering. This pre-solution activity of data gathering using electrodes and sensors is well-understood, routine, and conventional in the field of ECG technology as shown in the prior art 102 rejection below and all uses of the recited judicial exception require the pre-solution activity of data gathering. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of a memory, processor, and programs are generic CPU components which do not amount of an inventive concept. Therefore, the claim is not patent eligible.

Regarding claims 3, 13, and 23, the limitation of “speech emotion indicator” further limits the first audio input. However, this limitation amounts to no more than mere activity of data gathering/processing as set forth above for claim 1.
Regarding claims 4, 14, and 24, the limitation of “vocal features indicator” further limits the second audio input. However, this limitation amounts to no more than mere activity of data gathering/processing as set forth above for claim 1.
Regarding claims 5, 15, and 25, the limitation “lexical features indicator” further limits the third audio input indicator. However, this limitation amounts to no more than mere activity of data gathering/processing as set forth above for claim 1.
Regarding claims 7, 17, and 27, the limitation of “social support indicator” further limits the first clinical assessment indicator. However, this limitation amounts to no more than mere activity of data gathering/processing as set forth above for claim 1.
Regarding claims 8, 18, and 28, the limitation of “suicide ideation and attempts indicator” further limits the second clinical assessment indicator. However, this limitation amounts to no more than mere activity of data gathering/processing as set forth above for claim 1.
Regarding claims 9, 19, and 29, the limitation “depression severity indicator” further limits the third clinical assessment indicator. However, this limitation amounts to no more than mere activity of data gathering/processing as set forth above for claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 10-12, 16, 20-22, 26, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhuang et al. (Pub. No.: US 2016/0078771 A1); hereinafter referred to as “Zhuang”.
Regarding claims 1, 11, and 21, Zhuang discloses receiving audio input data from a patient (e.g. see figure 5 step 502, [0044]); determining one or more audio input indicators based on the audio input data, wherein each audio input indicator of the one or more audio input indicators represents a likelihood of a positive PTSD diagnosis based on the audio input data (e.g. see figure 5 step 504); receiving clinical assessment data from the patient (e.g. see figure 5 step 506, [0044]. NOTE: EEG data obtained from potentially aversive collection protocols will read on “clinical assessment data”); determining one or more clinical assessment indicators based on the clinical assessment data, wherein each clinical assessment indicator of the one or more clinical assessment indicators represents a likelihood of a positive PTSD diagnosis based on the clinical assessment data (e.g. see figure 5 step 508); combining the one or more audio input indicators and the one or more clinical assessment indicators using a prediction model chosen by a clinician (e.g. see figure 5 steps 510-514, figure 6 step 606, [0065]); and determining the PTSD diagnosis likelihood in the patient based on the audio input data and the clinical assessment data (e.g. see figure 6 step 608, [0015], [0066]).
Regarding claims 2, 12, and 22, Zhuang discloses each audio input indicator of the one or more audio input indicators represents speech emotion, vocal features, or lexical features of the audio input data from the patient (e.g. see figure 4 element 400, [0057]-[0062]).
Regarding claims 6, 16, and 26, Zhuang discloses each clinical assessment indicator of the one or more clinical assessment indicators represents social support, suicide ideation and attempts, depression severity, or self-assessment of the clinical assessment data (e.g. see [0004]).
Regarding claims 10, 20, and 30, Zhuang discloses combining the one or more audio input indicators and the one or more clinical assessment indicators comprises the clinician adjusting the weight of one or more of a speech emotion indicator, a vocal features indicator, a lexical features indicator, a social support indicator, a suicide ideation and attempts indicator, a depression severity indicator, or a self-assessment indicator (e.g. see figure 5 steps 510-514. Note: Training the psychological state detection models will adjust the weight of the indicators).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP C EDWARDS/Examiner, Art Unit 3792     

                                                                                                                                                                                                       /MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792